Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


 Leon Hill, Appellant                                   Appeal from the 4th District Court of Rusk
                                                        County, Texas (Tr. Ct. No. CR14-313).
 No. 06-15-00168-CR         v.                          Memorandum Opinion delivered by Chief
                                                        Justice Morriss, Justice Moseley and Justice
 The State of Texas, Appellee                           Burgess participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, Leon Hill, has adequately indicated his inability to pay costs of
appeal. Therefore, we waive payment of costs.



                                                       RENDERED JUNE 17, 2016
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk